Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parthasaradhi et al. WO 2013/160916 A1, in view of “Unit Dose Pack” and Nagesh et al. US 2012/0087986 A1.
Parthasaradhi teaches a solid dispersion comprises amorphous sunitinib L-maleate and copovidone in a weight ratio between 1:1 and 1:2.  See abstract, page 4, Claims and Examples.  The solid dispersion of amorphous sunitinib L-maleate is formulated into pharmaceutical compositions such as tablet, capsule and the like.  See page 5.  Pharmaceutical composition comprises solid dispersion of sunitinib L-maleate and pharmaceutically acceptable excipients such as diluent, binder, filler, disintegrant, and the like is found in pages 5-6.
	Parthasaradhi is silent with respect to the teaching of packaging the sunitinib solid dispersion with a desiccant.  
However, the use of desiccant packaging for moisture unstable drugs is known in the art.  See for example the teaching in Unit Dose Pack.  Page 2 of the Unit Dose Pack reference teaches the claimed packing having at least 2.0 g/m2 absorption capacity.  The reference further teaches a blister pack.  Nagesh teaches a stable shelf storage composition comprising a solid dispersion of moisture unstable drug and PVP.  The composition is stored in a HDPE bottle with a desiccant.  See abstract and paragraphs 0112-0114 and 0182-0187.  Nagesh further teaches using PVP having MW that falls within the claimed range.  See paragraph 0102.
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to package sunitinib in a storage stable, moisture absorption container with the expectation to prolong shelf life.  This is because both references, Unit Dose Pack and Nagesh, show what’s known in pharmaceutical art is the constant need for improvement to obtain better products, in this case, a more stable shelf life of a moisture unstable active agent, sunitinib.      


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN T TRAN/Primary Examiner, Art Unit 1615